DETAILED ACTION
Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with EDMOND ROBB (Reg. no. 46681) on 06/29/2021
The application has been amended as follows: 

Claim 16 line 7, before "dividing" delete "means for". 
Claim 16 line 9, before "adjusting" delete "means for". 
Claim 16 line 9, after "adjusting flow rates of each” delete "portion" and insert --of the at least two portions --.
Claim 16 line 16, before "adjusting" delete "means for". 
Claim 16 line 17, before "determining" delete "means for". 
Claim 16 line 29, before "determining" delete "means for". 

Allowable Subject Matter
Claims 1-20 is/are allowed.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  claims 1 and 16 is/are allowed primarily because the closest prior art of record U.S Publication number 2018/0003085 A1 (UECHI), US 2009/0139556 A1 (BELL), and US 2014/0245737 A1 (IKEGAMI) cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
UECHI discloses a method for generating power, comprising: a) circulating a primary heat transfer fluid within a high value heat source (combustion gasses (primary heat transfer fluid) are produced in the combustors 12 via burning fuel (high value heat source), (¶0040); b) circulating an intermediate heat transfer fluid (exhaust gas EG (intermediate heat transfer fluid) from the turbine is shown to enter boiler 20 and exits boiler 20 to chimney 39 after passing over the economizer 21. evaporator 22. economizer 25. evaporator 26 and super-heater 27; figure 1; ¶0039, ¶0042; c) circulating a power cycle fluid within a power cycle loop composing one or more turbines for generating power (high pressure steam HS (power cycle fluid) is shown to flow in a loop within turbine 41, re-heater 31, turbine 43. condenser 51, economizer 21. economizer 25. evaporator 26 and super-heater 27 for producing power via generator 61 driven by turbine 41; figure 1; ¶0044); e) heating at least a portion of the power cycle fluid by 
BELL discloses a method for generating power, comprising: a) circulating a primary heat transfer fluid within a high value heat source (main coolant 113 (primary heat transfer fluid) is circulated through the mam coolant loop 117 via a heat source comprising the engine 112; ¶0032, ¶0034); b) circulating an intermediate heat transfer fluid within an intermediate heat transfer loop (auxiliary coolant 114 (intermediate heat transfer fluid) is circulated through the cooling loop 118 (intermediate heat transfer loop); ¶0037)).
IKEGAMI discloses a method for generating power, composing: a) circulating a primary heat transfer fluid within a high value heat source (working fluid of ammonia m the power cycle unit 10 is cooled via sea water (primary heat transfer fluid) flowing through condenser 13; figure 11; (¶0121, ¶0126)); b) circulating an intermediate heat transfer fluid within an intermediate heat transfer loop (working fluid in the power cycle unit 20 is shown to flow within a loop; figure 11; (¶0126)); c) circulating a power cycle fluid within a power cycle loop comprising one or more turbines for generating power (working fluid of ammonia in the power cycle unit 10 (power cycle loop) flows through the turbine 12 to generate power via generator 51; (¶0116, ¶0126); d) heating the intermediate heat transfer fluid by transferring heat from a first portion of the primary heat transfer fluid (working fluid of ammonia in the power cycle unit 10 is cooled via sea water (i.e. sea water is heated) flowing through condenser 13; figure 11; (¶0121, ¶0126)).
However, it would not have been obvious to one of ordinary skill in the art to modify UECHI's method for generating power to incorporate BELL’s high value heat source or IKEGAMI's intermediate heat transfer loop, because the prior art fails to disclose the limitations as discussed above to introduce the heated portion of the power cycle fluid to a first turbine stage after the first portion has been heated by the intermediate heat transfer fluid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
July 26, 2021